Exhibit 10.1


EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT dated as of January 1, 2009 between AMERICAN MEDICAL ALERT
CORP., a New York corporation (the “Company”), with offices located at 3265
Lawson Boulevard, Oceanside, New York 11572 and RICHARD RALLO, an individual
having an address at 3 Byfield Place, Melville, NY 11747 (“Employee”).
 
WITNESSETH:
 
WHEREAS, the Company desires to continue to retain the services of Employee upon
the terms and conditions stated herein; and
 
WHEREAS, Employee desires to continue to be employed by the Company upon the
terms and conditions stated herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:
 
1. Employment.  The Company hereby employs Employee for the period beginning as
of January 1, 2009 and ending December 31, 2011 (the “Expiration Date”), unless
earlier terminated pursuant hereto (the “Employment Period”).
 
2. Duties.  Subject to the authority of the Board of Directors, the Chief
Executive Officer and President of the Company, Employee shall be employed as
the Company’s Chief Financial Officer and Chief Operating Officer of the
Company’s HSMS division.  Employee will perform such duties and services of an
executive nature, commensurate with his position as the Chief Financial Officer
and Chief Operating Officer of the Company’s HSMS division, as may from time to
time be assigned to him by the Board of Directors or Chief Executive Officer and
President of the Company. The Company’s Board of Directors has also authorized
the CEO to appoint the employee as Chief Operating Officer of the Company’s TBCS
division, at the CEO’s discretion, at anytime during the term of this
agreement.  The Employee shall report to the Company’s Chief Executive Officer
and President, and as necessary or appropriate, and in any event as required by
law, to the audit committee of the Board of Directors.
 
3. Full Time.  Employee agrees that he will devote his full time and attention
during regular business hours to the business and affairs of the Company.  The
foregoing shall not prevent the purchase, ownership or sale by Employee of
investments or securities of publicly held companies and any other business that
is not competitive with the Company or any subsidiary of the Company so long as
such investment does not require active participation of Employee in the
management of the business of such publicly held companies, does not interfere
or conflict with the performance of Employee’s duties hereunder and does not
otherwise violate any of the provisions of this Agreement, or Employee’s
participation in philanthropic organizations to the extent that such
participation does not interfere or conflict with the performance of Employee’s
duties hereunder and does not otherwise violate any provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
4. Compensation.  In consideration of the duties and services to be performed by
Employee hereunder, the Company agrees to pay, and Employee agrees to accept the
amounts set forth below:
 
(a)           A base salary, to be paid on a bi weekly basis, at the rate of:
 
(i)           $215,000 per annum, for the period beginning January 1, 2009 and
ending December 31, 2009;
 
(ii)           $232,500 per annum, for the period beginning January 1, 2010 and
ending December 31, 2010; and
 
(iii)           $250,000 per annum, for the period beginning January 1, 2011 and
ending December 31, 2011.
 
(b)           In addition to the base salary payable pursuant to Section 4(a)
above, and subject to subparagraph (c) below, the Employee shall be eligible for
the following stock grant payable in the Company’s common stock:
 
21,500 shares of common stock, to vest, subject to the condition that Employee
is employed by the Company at the applicable date, as follows: 6,500 shares on
December 31, 2009, 7,000 shares on December 31, 2010 and 8,000 shares on
December 31, 2011; provided, however, that in the event of a Change in Control
(as hereinafter defined), if the Company or its successor pursuant to such
Change in Control, as applicable, and the Employee, either agree to continue
this Agreement or to enter into a new employment agreement mutually acceptable
to the Company or its successor and the Employee in lieu of this Agreement, then
any such shares which remain unvested, shall vest immediately upon the mutual
agreement of the Company or its successor and the Employee to continue this
Agreement or to enter into a new agreement.
 
(c)           The bonus stock grant provided for in subparagraph (b) above shall
be issued to the Employee following the negotiation and execution of a stock
grant agreement between the Company and the Employee. The bonus stock issued
pursuant to subparagraph (b) shall be subject to forfeiture to the extent such
shares do not vest.  All shares to be issued pursuant to such stock grant
agreement shall be issued out of the Company’s 2005 Stock Incentive Plan.
 
(d)           The Employee shall be eligible for additional cash or equity bonus
payments which may be awarded by the Board of Directors of the Company in its
sole discretion.
 
(e)           The compensation provided for herein shall be in addition to any
retirement, profit sharing, insurance or similar benefit which may at any time
be payable to Employee pursuant to any plan or policy of the Company relating to
such benefits, which additional benefits shall be made available to Employee on
the same basis as they are generally made available to other executive officers
of the Company.  Such compensation shall be in addition to any options which may
be granted under any stock option plan of the Company.
 
(f)           The Company shall reimburse Employee in accordance with the
Company’s normal policies for all reasonable travel, hotel, meal and other
expenses properly incurred by him in the performance of his duties hereunder.
 
 
 

--------------------------------------------------------------------------------

 
(g)           The Company shall provide Employee with a monthly automobile
stipend in the amount of $950.00.
 
5. Vacation.  Employee shall be entitled to three (3) weeks vacation each fiscal
year, to be taken at such time as is mutually convenient to the Company and
Employee.
 
6. Death.  In the event of the death of Employee during the Employment Period,
this Agreement and the employment of Employee hereunder shall terminate on the
date of the death of Employee.  The estate of Employee (or such person(s) as
Employee shall designate in writing) shall be entitled to receive, and the
Company agrees to continue to pay, in accordance with the normal pay practice of
the Company, the base salary of Employee provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(e), in each instance for a
period of one (1) year following the date of death of Employee.
 
7. Disability.  In the event that Employee shall be unable to perform because of
illness or incapacity, physical or mental, the duties and services to be
performed by him hereunder for a period of one hundred and eighty (180)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days in any 12-Month period, the Company may terminate this Agreement
after the expiration of such period.  Upon such termination, Employee shall be
entitled to receive the base salary provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(e), in each instance
through the date of such termination.
 
8. Non-Competition, Non-Solicitation and Non-Disclosure.  (a) Employee covenants
and agrees that throughout the Employment Period and for a period of twelve (12)
months thereafter, he will not, directly or indirectly, own, manage, operate or
control, or participate in the ownership, management, operation or control of,
any business competing directly in the United States of America with the
business conducted by the Company or any subsidiary of the Company during the
Employment Period; provided, however, that Employee may own not more than 5% of
the outstanding securities of any class of any corporation engaged in any such
business, if such securities are listed on a national securities exchange, the
NASDAQ Stock Market or regularly traded in the Over the Counter market by a
member of a national securities association.
 
(b)           Employee covenants and agrees that, (i) throughout the Employment
Period, he will not directly or indirectly solicit, entice or induce any person
(collectively, “Solicit”) who during the Employment Period is associated with,
employed by or is a customer of the Company or any subsidiary, and (ii) for a
period of twelve (12) months following the Employment Period, he will not
Solicit any person who is, or within the last three months of Employee’s
employment by the Company was, associated with, employed by, or was a customer
of the Company or any subsidiary of the Company, in each case, to leave the
employ of, terminate his association or its relationship with the Company, or
any subsidiary of the Company, or solicit the employment or business of any such
person on his own behalf or on behalf of any other business enterprise.
 
(c)           Employee covenants and agrees that, throughout the Employment
Period and at all times thereafter, he will not use, or disclose to any third
party, trade secrets or confidential information of the Company, including, but
not limited to, confidential information or trade secrets belonging or relating
to the Company, its subsidiaries, affiliates, customers and clients or
proprietary processes or procedures of the Company, its subsidiaries,
affiliates, customers and clients, or the Company’s or its subsidiaries’
business, business plans, investments, customers, strategies, operations,
records, financial information, assets, technology, data and information that
reveals the processes, methodologies, technology or know-how of the Company or
its subsidiaries.  Trade secrets and confidential information shall include, but
shall not be limited to, all information which is known or intended to be known
only by employees of the Company, its respective subsidiaries and affiliates or
others in a confidential relationship with the Company or its respective
subsidiaries and affiliates which relates to business matters.
 
 
 

--------------------------------------------------------------------------------

 
(d)           If any term of this paragraph 8 is found by any court having
jurisdiction to be too broad, then and in that case, such term shall
nevertheless remain effective, but shall be considered amended (as to the time
or area or otherwise, as the case may be) to a point considered by said court as
reason­able, and as so amended shall be fully enforceable.
 
(e)           In the event that Employee shall breach or threaten to breach any
provision of this Agreement (including but not limited to the provisions of this
paragraph 8), then Employee hereby consents to the granting of a temporary or
permanent injunction against him by a court of competent jurisdiction
prohibiting him from violating any provision of this Agreement.  In any
proceeding for an injunction and upon any motion for a temporary or permanent
injunction, Employee agrees that his ability to answer in damages shall not be a
bar or interposed as a defense to the granting of such temporary or permanent
injunction against Employee.  Employee further agrees that the Company will not
have an adequate remedy at law in the event of any breach or threatened breach
by Employee hereunder and that the Company will suffer irreparable damage and
injury if Employee breaches any of the provisions of this Agreement.
 
9. Termination; Non-Renewal.
 
(a)           The Company may terminate this Agreement without liability (other
than for the base salary and any other compensation pro­vided in paragraph 4
accrued to the date of termination) in the event of (i) a material breach by
Employee of the provisions of this Agreement, which breach shall not have been
cured by Employee within one hundred twenty (120) days following notice thereof
by the Company to Employee, (ii) the commission of gross negligence or bad faith
by Employee in the course of his employment hereunder, which commission has a
material adverse effect on the Company, (iii) the commission by Employee of a
criminal act of fraud, theft or dishonesty causing material damages to the
Company or any of its subsidiaries, (iv) the conviction of Employee of (or plead
nolo contendere to) any felony, or misdemeanor involving moral turpitude if such
misdemeanor results in material financial harm to or materially adversely
affects the goodwill of the Company, or (v) any violation by Employee of the
Company’s Code of Business Conduct and Ethics or the Company’s sexual harassment
and other forms of harassment policy or drug and alcohol abuse policy, as set
forth in the Company’s employee handbook.  The circumstances specified in (i)
through (v) above shall be defined as “Cause.”
 
(b)           The Company may, outside of the circumstances describer in 9(d)
below, terminate the Agreement without Cause. In such case, the Employee shall
be entitled to the compensation payable under Section 4 hereof, as if the
Agreement had not been terminated (the “Termination Without Cause
Compensation”). In addition, unless the Employee is terminated for Cause
pursuant to Section 9(a) above on or prior to the Expiration Date, and other
than in the circumstances described in Section 9(d), in the event that the
Company does not offer Employee to enter into a written employment agreement
with terms and conditions no less favorable than substantially the same terms
and conditions as this Agreement to begin immediately following the Expiration
Date, Employee shall receive, in consideration of his continuing obligations
under Section 8 hereof, payment of base salary, based on the then applicable
salary level, for a period of twelve (12) months (the “Non Renewal Payment”),
commencing seven months following the date of the expiration of the Employment
Period.  Employee’s right to the Non-Renewal Payment pursuant to this Section
9(b) shall be in addition to, and not in lieu of, the Termination Without Cause
Compensation in the event of the termination by the Company of this Agreement
without Cause prior to the Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 
(c)           After a Change in Control (as hereinafter defined) has occurred,
Employee may terminate his employment upon thirty (30) days’ written notice to
the Company within one hundred and eighty (180) days following such a Change in
Control and after he has obtained actual knowledge of the occurrence of any of
the following events:
 
(i)           Failure to elect or appoint, or re-elect or re-appoint, Employee
to, or removal of Employee from, his office and/or position with the Company as
constituted prior to the Change in Control, except in connection with the
termination of Employee’s employment pursuant to Section 9(a) hereof;
 
(ii)           A reduction in Employee’s overall compensation (including any
reduction in pension or other benefit programs or perquisites) or a material
adverse change in the nature or scope of the authorities, powers, functions or
duties normally attached to Employee’s position with the Company as referred to
in Section 2 hereof;
 
(iii)           A determination by Employee made in good faith that, as a result
of a Change in Control, he is unable effectively to carry out the authorities,
powers, functions or duties attached to his position with the Company as
referred to in Section 2 hereof, and the situation is not remedied within thirty
(30) days after receipt by the Company of written notice from Employee of such
determination;
 
(iv)           A breach by the Company of any provision of this Agreement not
covered by clauses (i), (ii) or (iii) of this Section 9(c), which is not
remedied within thirty (30) days after receipt by the Company of written notice
from Employee of such breach;
 
(v)           A change in the location at which substantially all of Employee’s
duties with the Company are to be performed to a location which is not within a
50-mile radius of the address of the place where Employee is performing services
prior to the date of the Change in Control; or
 
(vi)           failure by the Company or its successor pursuant to such Change
in Control, as applicable, and the Employee to either agree to continue this
Agreement or to enter into a new employment agreement mutually acceptable to the
Company or its successor and the Employee in lieu of this Agreement.
 
An election by Employee to terminate his employment under the provisions of this
paragraph 9(c) shall not be deemed a voluntary termination of employment by
Employee for the purpose of interpreting the provisions of any of the Company’s
employee benefit plans, programs or policies.  Employee’s right to terminate his
employment pursuant to this paragraph 9(c) shall not be affected by his illness
or incapacity, whether physical or mental, unless the Company shall at the time
be entitled to terminate his employment under paragraph 7 of this
Agreement.  Employee’s continued employment with the Company for any period of
time less than one hundred and eighty (180) days after a Change in Control shall
not be considered a waiver of any right he may have to terminate his employment
pursuant to this paragraph 9(c).  A termination by Employee under this paragraph
9(c) shall be deemed a termination by the Company of this Agreement without
Cause.
 
 
 

--------------------------------------------------------------------------------

 
(d)           After a Change in Control has occurred, in the event that this
Agreement is terminated by the Company or its successor without Cause (which
termination is hereby authorized)  or by the Employee pursuant to Section 9(c),
and if the Company or its successor and the Employee do not agree  to enter into
a new employment agreement in lieu hereof, then Employee shall be entitled to be
paid in a lump sum, within thirty days of such termination, an amount of cash
(to be computed, at the expense of the Company or its successor, by the
independent certified public accountants utilized by the Company immediately
prior to the Change of Control (the “Accountants”), whose computation shall be
conclusive and bind­ing upon Employee and the Company or its successor) equal to
2.99 times Employ­ee’s “base amount” as defined in Section 280G(b)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”).  Any such payment shall
be in full satisfaction of all of the Company’s or its successor’s obligations
hereunder, and upon payment made pursuant to this paragraph 9(d), all of the
Company’s or its successor’s obligations pursuant to this Agreement shall
terminate in full and Employee shall have no further rights hereunder or
recourse against the Company or its successor pursuant to this Agreement;
provided, however, nothing in this paragraph 9(d) shall be interpreted to
preclude the Employee receiving his accrued salary and other compensation
payable pursuant to paragraph 4 through the date of termination.  Such lump sum
payment is hereinafter referred to as the “Termination Compensation.”
 
It is intended that the “present value” of the payments and benefits to
Employee, whether under this Agree­ment or otherwise, which are includable in
the computation of “parachute payments” shall not, in the aggregate, exceed 2.99
times the “base amount” (the terms “present value”, “parachute payments” and
“base amount” being determined in accordance with Section 280G of the
Code).  Accordingly, if Employee receives payments or benefits from the Company
prior to payment of the Termination Compensation which, when added to the
Termination Compensation, would, in the opinion of the Accountants, subject any
of the payments or benefits to Employee to the excise tax imposed by Section
4999 of the Code, the Termination Compensation shall be reduced by the smallest
amount necessary, in the opinion of the Accountants, to avoid such tax.  In
addition, the Company shall have no obligation to make any payment or provide
any benefit to Employee subsequent to payment of the Termination Compensation
which, in the opinion of the Accountants, would subject any of the payments or
benefits to Employee to the excise tax imposed by Section 4999 of the Code. No
reduction in Termination Compensation or release of the Company from any payment
or benefit obligation in reliance upon any aforesaid opinion of the Accountants
shall be permitted unless the Company shall have provided to Employee a copy of
any such opinion that specifically entitles Employee to rely thereon, no later
than the date otherwise required for payment of the Termination Compensation or
any such later payment or benefit.
 
(e)           “Change in Control” as used in this Agree­ment shall mean the
occurrence of any of the following:
 
 
 

--------------------------------------------------------------------------------

 
(i)           any “person” or “group” (as such terms are used in Section 3(a)(9)
and 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Act”)),
except for an employee stock ownership trust (or any of the trustees thereof),
becomes a “beneficial owner” (as such term in used in Rule 13d-3 promulgated
under the Act), which takes place over not greater than a twelve (12) month
period, after the date hereof, directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities;
 
(ii)           during any twelve (12) month period during the Employment Period,
individuals who at the beginning of such period constitute the entire Board of
Directors cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election, by shareholders of the Company of
each new director was approved or ratified by a vote of at least a majority of
the directors then still in office who were directors at the beginning of the
Employment Period or who were new directors approved by such a vote;
 
(iii)           the consummation of the sale or disposition by the Company,
which takes place over not greater than a twelve (12) month period, of all or
substantially all of the Company’s assets to a non-affiliate (as the term
“affiliate” is defined in Rule 405 promulgated under the Securities Act of 1933,
as amended); or
 
(iv)           the consummation of a merger or consolidation of the Company with
any other company, other than a merger or consolidation which would result in
the combined voting power of the Company’s voting securities outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent company of such surviving entity) 50% or more of the combined
voting power of the voting securities of the Company or such surviving entity or
the parent company of such surviving entity outstanding immediately after such
merger or consolidation.  Notwithstanding the foregoing, any transaction
involving a leveraged buyout or other acquisition of the Company which would
otherwise constitute a Change in Control, in which Employee participates in the
surviving or successor entity (other than solely as an employee or consultant
and other than with respect to securities received in exchange for Employee’s
stock in the Company owned prior to the transaction), shall not constitute a
Change in Control.
 
10. No Impediments.  Employee warrants and represents that he is free to enter
into this Agreement and to perform the services contemplated thereby and that
such actions will not constitute a breach of, or default under, any existing
agreement.
 
11. No Waiver.  The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or of any other provision.
 
12. Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and no amendment, modification or waiver of any provision herein shall be
effective unless in writing, executed by the party charged therewith.  The
parties hereto further acknowledge and agree that the certain Employment
Agreement dated as of January 1, 2006 between the Parties hereto, is hereby
terminated in full, shall be null and void and of no further force or effect,
and that all of the parties’ obligations thereunder are hereby extinguished in
full.
 
 
 

--------------------------------------------------------------------------------

 
13. Governing Law.  This Agreement shall be con­strued, interpreted and enforced
in accordance with and shall be governed by the laws of the State of New York
applicable to agreements to be wholly performed therein, other than those which
would defer to the substantive laws of another jurisdiction.
 
14. Binding Effect.  This Agreement shall bind and inure to the benefit of the
parties, their successors and assigns.
 
15. Assignment and Delegation of Duties.  This Agreement may not be assigned by
the parties hereto except that the Company shall have the right to assign this
Agreement to any successor in connection with a sale or transfer of all or
sub­stantially all of its assets, a merger or consolidation.  This Agreement is
in the nature of a personal services contract and the duties imposed hereby are
nondelegable.
 
16. Paragraph Headings.  The paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provi­sions hereof.
 
17. Notices.  Any notice under the provisions of this Agreement shall be in
writing, shall be sent by one of the following means, directed to the address
set forth on the first page of this Agreement or to such other address as shall
be designated hereunder by notice to the other party, effective upon actual
receipt and shall be deemed conclusively to have been given: (i) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (ii) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (iii) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any nonbusiness day).
 
18. Unenforceability; Severability.  If any provision of this Agreement is found
to be void or unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall, nevertheless, be binding upon the parties
with the same force and effect as though the unenforceable part has been severed
and deleted.
 
19. Code Section 409A.  The Company and the Employee agree to work together in
good faith to consider amendments to this Agreement necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to actual
payment to Employee under Internal Revenue Code Section 409A and any temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder.
Any provision of this Agreement not in compliance with Section 409A shall be
void and the Company reserves the discretion to revise the Agreement as
necessary, without the consent of the Employee, to comply with Code Section
409A.  Further, and notwithstanding anything to the contrary in this Agreement,
any cash severance payments due to Employee pursuant to this Agreement or
otherwise will not be paid during the six-month period following Employee’s
termination of employment unless the Company determines, in its good faith
judgment, that paying such amounts at the time or times indicated above would
not cause Employee to incur an additional tax under Code Section 409A.  If the
payment of any amounts are delayed as a result of the previous sentence, any
cash severance payments due to Employee pursuant to this Agreement or otherwise
during the first six (6) months after Employee’s termination will accrue and
will become payable in a lump sum payment on the date six (6) months and one (1)
day following the date of Employee’s termination.  Thereafter, payments will
resume in accordance with the applicable schedule set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
20. Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts and delivered by facsimile, each of which shall constitute an
original, and which when taken together, shall constitute one and the same
agreement.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

             
EMPLOYEE:
                   
/s/ Richard Rallo
   
Richard Rallo
                                   
COMPANY:
           
AMERICAN MEDICAL ALERT CORP.
                   
By:
/s/ Jack Rhian
     
Name:  Jack Rhian
     
Title:  President and Chief Executive Officer
 

 